Citation Nr: 1034440	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-22 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred as the result of treatment at Lehigh Regional 
Medical Center from  September 5, 2005, to September 7, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1943 until January 
1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above-referenced claim.  

In May 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for purpose of scheduling the 
Veteran for a Travel Board hearing before a Veterans Law Judge.  
In July 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing held at the RO.  
A transcript of that hearing has been associated with the claims 
file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   The Veteran is not service-connected for any disabilities.

2.  The Veteran received medical treatment for prostatitis at the 
Lehigh Regional Medical Center from September 5, 2005, to 
September 7, 2005.    

3.  The evidence reveals that at the time of the September 2005 
treatments, the Veteran was a Medicare recipient. 


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses 
incurred at Lehigh Regional Medical Center, from September 5, 
2005, until September 7, 2005, are not met.  38 U.S.C.A.§§ 1703, 
1725, 1728 (West 2002 & Supp. 2009); 38 C.F.R. §§ 17.52, 17.54, 
17.120, 17.1002, 17.1004 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA must assist a claimant at the time that he or she files a 
claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  As part of this assistance, 
VA is required to notify claimants of what they must do to 
substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). There is no indication in these provisions, however, 
that Congress intended to revise the unique, specific claim 
provisions of 38 U.S.C. Chapter 17. 38 C.F.R. §§ 17.123-17.132; 
Barger v. Principi, 16 Vet. App. 132 (2002).

Nevertheless, the Board notes that the RO has explained to the 
Veteran the basis for the finding that the medical expenses 
incurred at Lehigh Regional Medical Center, from September 5, 
2005, until September 7, 2005, were not covered by VA. 
The Veteran has been afforded the opportunity to present 
information and evidence in support of the claim. The Board finds 
that those actions satisfy any duties to notify and assist owed 
the Veteran in the development of this claim.

Merits of the Claim

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-Department 
facilities in order to furnish certain care, including hospital 
care or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a Veteran 
receiving medical services in a Department facility . . . until 
such time following the furnishing of care in the non-Department 
facility as the Veteran can be safely transferred to a Department 
facility.  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52. 
 
The admission of a Veteran to a non-VA hospital at the expense of 
VA must be authorized in advance.  38 C.F.R. § 17.54; Malone v. 
Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency 
that existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to VA 
within 72 hours after the hour of admission.  38 C.F.R. § 17.54. 
 
Nevertheless, VA may reimburse Veterans for unauthorized medical 
expenses incurred in non-VA facilities where: 
 
(a) Care or services not previously authorized were rendered to a 
Veteran in need of such care or services:  (1) For an adjudicated 
service-connected disability; (2) For nonservice- connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability; (3) For any disability 
of a Veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (4) For any 
illness, injury, or dental condition in the case of a Veteran who 
is participating in a rehabilitation program under 38 U.S.C. 
Chapter 31 and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in § 17.48(j); and 
 
(b) Care and services not previously authorized were rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health, and 
 
(c) VA or other Federal facilities were not feasibly available, 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had been or 
would have been refused. 
 
38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120. 
 
All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 
(1998); Hayes v. Brown, 6 Vet. App. 66 (1993). 

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may also be authorized 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be 
eligible for reimbursement under this authority the appellant has 
to satisfy all of the following conditions: 
 
(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public; 
 
(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
his or her life or health (this standard would be met if there 
were an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that a 
prudent layperson who possesses an average knowledge of health 
and medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or part); 
 
(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 
 
(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility; 
 
(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment; 
 
(f) The Veteran is financially liable to the provider of that 
emergency treatment for that treatment; 
 
(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment); 
 
(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider; 
 
(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 
§ 1728 for the emergency treatment provided (38 U.S.C. § 1728 
authorizes VA payment or reimbursement for emergency treatment to 
a limited group of Veterans, primarily those who receive 
emergency treatment for a service-connected disability). 
 
38 C.F.R. § 17.1002. 
 
If any one of the criteria is lacking, the benefit sought may not 
be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Zimick, 
11 Vet. App. at 49; Malone, 10 Vet. App. at 547. 
 
In addition, a Veteran is required to file a claim within 90 days 
of the latest of the following:  (1) July 19, 2001; (2) the date 
that the Veteran was discharged from the facility that furnished 
the emergency treatment; (3) the date of death, but only if the 
death occurred during the stay in the facility that included the 
provision of the emergency treatment; or (4) the date the Veteran 
finally exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party.  38 C.F.R. § 
17.1004. 

The Veteran does not allege that Lehigh Regional Medical Center 
should be paid on the grounds that the treatment he received was 
for a service-connected disability, for a non-service-connected 
disability associated with and held to be aggravating a service-
connected disability, or that he has been rated totally and 
permanently disabled due to service-connected disability.  The 
record also does not show that the Veteran's treatment would meet 
any of those criteria.  As such, 38 C.F.R. § 17.120 does not 
apply.  

Rather, the Veteran asserts that his medical condition was 
emergent and that no VA or other government facility was feasibly 
available during his period of treatment.  In addition, he 
testified during the July 2010 Travel Board hearing that he was 
on the waiting list to be assigned a primary care physician at a 
VA medical facility at the time of his September 5, 2005 
hospitalization.  It is his contention that had he been assigned 
a VA primary care physician in a timely manner he would not have 
needed emergency care, and thus he would not have incurred the 
expense of private care at Lehigh Regional Medical Center.  He 
asserts that VA should reimburse or pay the amount not covered by 
his health-plan contract.

The record reflects that the Veteran was transported by ambulance 
to the Leigh Regional Medical Center on September 5, 2005.  He 
was admitted, treated, and discharged on September 7, 2005.  As 
previous noted, the Veteran is not service-connected for any 
disability.  As such, consideration for payment or reimbursement 
of unauthorized expenses must be made pursuant to 38 U.S.C.A. § 
1725 and not 38 U.S.C.A. § 1728. 
 
Under 38 U.S.C.A. § 1725, a Veteran is only considered to be 
"personally liable" for treatment if he has no entitlement to 
care of services under a health-plan contract, which includes an 
insurance policy or contract, medical or hospital service 
agreement, membership or subscription contract, or similar 
arrangement under which health services for individuals are 
provided or the expense of such services are paid or coverage 
provided by the Medicare program administered by the Social 
Security Administration (SSA).  See 38 U.S.C.A. § 1725(b)(3)(B) 
and (f)(2)(A)(B). 
 
In the instant case, a review of the Veteran's file reveals that 
he had Medicare Part A and Part B coverage at the time of the 
treatment in question.  Both Medical Part A coverage and Medicare 
B coverage were said to have been effective as of October 1, 
1987.  As such, without addressing the remaining criteria of 
eligibility for payment or reimbursement of unauthorized medical 
expenses under the provisions of 38 U.S.C.A. § 1725, the Veteran 
is not eligible to receive reimbursement for the reasonable value 
of treatment as he had coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, on the dates of 
treatment at Lehigh Regional Medical Center, from September 5, 
2005, to September 7, 2005.  See 38 U.S.C.A. § 1725(g); 38 C.F.R. 
§ 17.1002(g).

The Board sympathizes with the Veteran's request for 
reimbursement in this instance.  However, in the absence of 
evidence to establish that the Veteran meets all the criteria for 
payment or reimbursement of non-VA medical services, either on 
the basis of eligibility under 38 U.S.C.A. § 1728 or under 38 
U.S.C.A. § 1725, payment or reimbursement of those services is 
not warranted.  While the Veteran's existing health care coverage 
may not have paid the entire amount due for his medical bill for 
the period September 5, 2005 to September 7, 2005, the applicable 
provisions do not provide for VA to pay what the health care plan 
- in this case Medicare - did not pay in regard to this 
particular claim.  The Board simply lacks the authority to award 
medical care benefits except as authorized by statute and 
regulations.  Assuming without conceding that the Veteran was 
placed on a waiting list for a VA primary care physician as he 
asserts, there are no applicable laws or regulations that allows 
for the provisions regarding alternative medical coverage to be 
waived because the Veteran was placed on a VA waiting list to be 
enrolled in the VA healthcare system.  The Board is without 
authority to grant this claim on an equitable basis and instead 
is constrained to follow the specific provisions of law. See 38 
U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 
440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For 
these reasons, the Board finds that the Veteran's claim is 
without legal merit, and, regrettably, the appeal must be denied.  
The provisions regarding VA's duties to provide notice and 
assistance to claimants have no effect on an appeal where the 
law, and not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 
(2002). 


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred as the result of treatment at Lehigh Regional Medical 
Center from September 5, 2005, to September 7, 2005, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


